                           Case 3:20-cr-00506-HZ                   Document 7              Filed 11/05/20            Page 1 of 2




                                                 UNITHD STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF OREGON

            UNITED STATES OF AMERICA                                                                              ORDER SETTING CONDITIONS
                              V.                                                                                                0F RHLEASH

            Hawazen Sameer Mothafar                                                                                Case Number: 3 :20CR00506-HZ-01


        IT IS ORDERED that the release of the defendant is subject to the following conditions:
 ~   (!`) iA\A `[Pe qefenqant shall not commit any offense in violation of federal, state or local law while on release in this case.
                The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C § 14135a.
= (3)&,%        The defendant shall immediately advise the court through Pretrial Services or defense counsel in writing of any change in
                address and telephone number.
cL(4)\ij-\,\in-e-a-e-fe~;-d-aL-t-;fi;-ri-;-p;;;-r--at-;llproceedingsasrequiredandshallsurrenderforserviceofanysentenceimposedasdirected.
                 The defendant shall next appear as directed by U.S. District Court.

                                                               Additional Conditions of Release


 ~=:
 \F\ ^\ IT IS FURTHER ORDERED that the defendant be released provided that the defendant:
                Report as directed by the U.S. Pretrial Services Offlce.
                Do not change place of residence without the prior approval of u.S. Pretrial Services.

     i=.        Travel is limited to Oregon unless prior approval is obtained from U.S. Pretrial Services.
                Surrender any passport or international travel documents to Pretrial Services or submit a statement to Pretrial Services that the
                defendant does not possess a passport or international travel documents. The defendant is not to apply for a new passport or
                international travel documents.
     L\-..\`\ • Permit pretrial services to install monitoring software on any computer within the defendant's possession or control that allows
                random or regularmonitoring of the defendant's computer use. Pretrial Services will also be allowed periodic inspection of
      \\'1 )    any such computer including retrieval, copying and review of its electronic contents.
      -_`0      Do not post, create, edit, or otherwise disseminate any information in support of any designated terrorist organization, which
                includes organizations designated by the Department of State.
       \\ `\ \
       _-.®     Do not communicate with anyone associated directly or indirectly with any designated terrorist organization, which includes
                organizations designated by the Department of State.
     T,
     \\ .\ 1
                Do not open any social media accounts without prior authorization of pretrial services

                                                              Advice of Penalties and Sanctions

       TO THE DEFENDANT:

                  YOU ARE ADVISED OF THE FOLLolhrlNG PENALTIES AND SANCTIONS:

                 A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of
       release, an order of detention, forfeiture of bond, and a prosecution for contempt of court and could result in a term of imprisonment, a fine, or both.

                  The commission of any crime while on pre-trial release may result in an additional sentence to a term of imprisonment of not more than ten
       years, if the offense is a felony; or aterm ofinprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall be in addition
       to any other sentence.

                 Federal law makes it a crine punishable by up to ten years of inprisonment, and a $250,000 fine or both to intimidate or attempt to intimidate
       a witness, victin, ju.ror, informant or officer of the court, or to obstruct a criminal investigation. It is also a crime punishable by up to ten years of
       imprisonment, a $250,000 fine or both, to tamper with a witness, victim or infomant, or to retaliate against a witness, victim or informant, or to threaten
       or attempt to do so.

                If after release, you knowingly fall to appear as required by the conditions ofrelease, or to surrender for the service of sentence, you may be
       prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

       (I )        an offense punishable by death, life imprisonment, or imprisonment for a term offlfteen years or more, you shall be fined not more than
                  $250,000 or inprisoned for no more than ten years, or both;

        1
                    Case 3:20-cr-00506-HZ                    Document 7              Filed 11/05/20             Page 2 of 2




(2)       an offense punishable by imprisonment for a term of five years or more. but less than fifteen years. you shall be fined not more than $250.000
          or imprisoned for no more than five years, or both;

(3)        any other felony. you shall be fined not more than $250,000 or imprisoned no more than two years` or both:

(4)        a misdemeanor, you shall be fined not more than sloo.000 or imprisoned not more than one year. or both:

           A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense.   In addition. a
failure to appear may result in the forfeiture of any bond posted.

                                                           Acknowledgment of Defendant

           I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions ol`
release. to appear as directed` and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                                          Signature of Defendant
                                                                                                    I,,,+",`\\\ "\..'`\      f```:``


                                                                                                              City, State & Zip


Special Needs Finding:
Based upon the above conditions, including the conditions relating to:
I       Alcohol detection
I         Drug detection
I         Computer monitoring
The Court is reasonably assured the defendant will appear as directed and not pose a danger to the community or any other person.

Directions to the United States Marshal
E        The defendant is ORDERED released after processing.
I       The defendant is ORDERED temporarily released.
I         The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk, Pretrial Services or
          judicial officer that the defendant has posted bond and/or complied with all other conditions for release including space
          availability at a community corrections center or residential treatment facility. If still in custody, the defendant shall be
          produced before the duty Magistrate Judge on                                                   at


Date:       NOvember5, 2o2o
                                                                                                                     I




                                                                                                     Signature of Judicial Officer
                                                                                                           Jolie A. Russo
                                                                                                        U.S. Magistrate Judge

                                                                                                 Name and Title of Judicial Officer
cc :      Defendant
          US Attorney
          US Marshal
           Pretrial Services




2
